Motion for leave to file a petition for an original writ of habeas corpus and prohibition denied.
The Chief Justice, Mr. Justice Reed, Mr. Justice Frankfurter, and Mr. Justice Burton are of the opinion that there is want of jurisdiction.
U. S. Constitution, Article III, § 2, Clause 2; see Ex parte Betz and companion cases, all 329 U. S. 672 (1946); Milch v. United States, 332 U. S. 789 (1947); Brandt v. United States, 333 U. S. 836 (1948); In re Eichel, 333 U. S. 865 (1948).
Mr. Justice Black, 'Mr. Justice Douglas, Mr. Justice Murphy, and Mr. Justice Rutledge are of the opinion that the motion for leave to file should be granted and that the case should be set for argument forthwith. Mr. Justice Jackson took no part in the consideration or decision of this application.